By the Court,

Clekke, J.
We see no reason for disturbing the findings of fact at the special term. The mere circumstance that a merchant makes a disposition of his property, when he becomes insolvent, and is pressed by creditors, is no conclusive proof that he intends to defraud them. His object may be, as it proved to have been in this case, to secure the largest possible amount out of his property to appropriate to the payment of his debts. The notes given by Burdick to Bridge, for his stock, were paid to the creditors of the latter, and realized to them $7315 more than Burdick had realized out of the property, up to the time of trial.
It is a mistake to suppose that because creditors are delayed in the collection of their claims, this of itself is sufficient to set aside a sale of property; unless the sale is accompanied by an intent to defraud. Where the sale is for the full value of the goods, and the proceeds of it are appro*174priated to the payment of bona fide debts, there should be Tio presumption of fraud.
[New Yoke Gexebal Teem,
May 2, 1864.
The judgment should be affirmed, with costs.
Leonard, Clerlce and Laniard, Justices.]